         Case 3:20-cv-02731-VC Document 595 Filed 08/21/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                  Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                       ORDER TO CREATE WRITTEN
                                                   PLAN TO IMPROVE MEDICAL
          v.                                       ASSISTANCE FOR COVID POSITIVE
                                                   DETAINEES
  DAVID JENNINGS, et al.,
                 Defendants.


       The defendants are ordered to create a written plan to improve their system of

monitoring, caring for, and responding to medical assistance requests from detainees who have

tested positive and who have health conditions that the CDC has identified as creating an

elevated risk of complications. They should consult CDC and IHSC guidelines, but keep in mind

that these recommendations were not designed to deal with the current situation at Mesa Verde,

where over half of detainees have tested positive for Covid-19. The written plan should address,

at a minimum, how the defendants will provide information to detainees (including non-English

speaking individuals) about managing and responding to symptoms, and how the defendants will

ensure that they respond promptly to sick detainees requesting medical assistance.

       The defendants are ordered to submit a draft of the plan to class counsel by noon on

Wednesday, August 26, 2020. The defendants and class counsel are ordered to confer in detail

about the draft, and the defendants are ordered to give serious consideration to any suggestions

by class counsel for how to improve the plan. The Court hopes and expects that the parties will
          Case 3:20-cv-02731-VC Document 595 Filed 08/21/20 Page 2 of 2




reach agreement on an appropriate plan. The defendants must file a final draft of the plan on the

docket by Monday, August 31, 2020 at 5 p.m. If the plaintiffs disagree that the final plan is

adequate, they may file objections to it by Wednesday, September 2 at 5 p.m.

       In addition, the defendants are ordered to produce to class counsel a copy of the contract

between Geo and Wellpath. This production must be completed by Monday, August 24 at 5 p.m.,

and it can be pursuant to a protective order if necessary.

       Staff who have previously tested positive need not receive a negative test result before

returning to work, so long as the defendants follow the CDC guidelines for returning to work

based on lack of symptoms and passage of time.

       Finally, to the extent that the defendants are continuing, despite the Court’s comments at

the most recent status conference, to require detainees who are sick with Covid-19 to clean

facilities in Dorm B, they are ordered to institute alternative cleaning arrangements by no later

than Monday, August 24.

       IT IS SO ORDERED.

Dated: August 21, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
